Citation Nr: 0408289	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-13 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for arthritis, 
including rheumatoid arthritis, of multiple joints including 
the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The veteran served on active duty from October 1943 to 
February 1946. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection 
for a lumbar spine disability.  At a January 2003 Decision 
Review Officer (DRO) conference, in order to more accurately 
reflect the veteran's claim, the veteran agreed that the 
issue on appeal should be recharacterized as service 
connection for arthritis, including rheumatoid arthritis, of 
multiple joints including the lumbar spine.  

Pursuant to 38 U.S.C.A. §§ 7101(c) and 7107(c), I have been 
designated by the Chairman of the Board of Veterans' Appeals 
as an acting Veterans Law Judge to conduct the hearing on 
appeal, which was held in August 2003, and to make the final 
determination in this appeal.  A transcript of the hearing is 
associated with the file.

As the claim of service connection for arthritis, including 
rheumatoid arthritis, of multiple joints has been previously 
denied.  The current claim to reopen may be considered on the 
merits only if new and material evidence has been submitted 
since the final September 2001 RO decision.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  And the Board has jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of how the RO ruled.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001). 


FINDINGS OF FACTS

1.  The veteran's claim of service connection for arthritis 
of multiple joints was last denied by the RO in September 
2001 rating decision and after the veteran withdrew his 
appeal of the rating decision, it became final.

2.  The evidence received since the September 2001 rating 
decision is either cumulative or redundant of evidence of 
record at the time of the last final denial of the claim; 
and, when considered with previous evidence of record does 
not relate to an unestablished fact necessary to substantiate 
and the evidence does not raise a reasonably possibility of 
substantiating the claim.


CONCLUSION OF LAW

The evidence received since the September 2001 RO decision is 
not new and material and the claim of service connection for 
arthritis, including rheumatoid arthritis, of multiple joints 
including the lumbar spine, is not reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the 
United States Court of Appeals for Veteran Claims (CAVC) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103, must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ or RO) 
decision on a claim for VA benefits.  

In this case, the RO's decision was made in July 2002.  Only 
after the rating decision was entered, did the RO address the 
VCAA in letters sent to the veteran in July 2002 and July 
2003.  And the veteran was provided the text of 38 C.F.R. 
§ 3.159 in the May 2003 statement of the case.  The veteran 
was notified that the evidence needed to substantiate the 
claim was evidence of a disease or injury while in military 
service, evidence of a current disability, and evidence of a 
relationship between the current disability and disease or 
injury while in military service.  In these documents, the 
veteran was specifically informed of what evidence the RO had 
already obtained in connection with his claim.  In the July 
2003 letter, the RO informed the veteran that VA would obtain 
all relevant records of his held by any Federal Agency, 
including service medical records and records on file with VA 
hospitals and the Social Security Administration.  He was 
also informed that VA would make reasonable efforts to obtain 
all relevant records held by all other sources provided that 
they are adequately identified by him.  

Here the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice was not given prior to the adjudication of 
the claim, notice was provided by the RO prior to transfer of 
the appeal to the Board.  As the notice substantially 
complies with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and Charles v. Prinicipi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice), and, as after the notice, a statement of the 
case was provided the veteran and he was given the 
opportunity to submit evidence and argument in support of his 
claim and to appear at a hearing, to decide the appeal now 
would not be prejudicial to the veteran. 

As for the content of the notice, that is, the 60 days for 
submitting evidence, prior to adjudicating the claim, the 
Veterans Benefits Act of 2003, P.L. 108-183, § 701, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103) authorizes the Secretary of VA to make a decision on a 
claim before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA, as here, in less than the statutory one-year period.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

Also, as to the content of the notice, while language to the 
effect that the veteran should submit "any evidence in the 
claimant's possession that pertains to the claim" was not 
include, such notice is not a statutory requirement as 
interpreted by the General Counsel of VA notwithstanding the 
CAVC's analysis in Pelegrini.  VAOPGCPREC 1-2004.  For these 
reasons, no further procedural development is required to 
comply with the duty to notify under the VCAA. 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  After the VCAA notification letter 
was sent, the veteran notified the RO that he had no 
additional evidence that he wished to submit.  As the veteran 
has not identified any additional evidence and as there are 
no additional records to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with. 

Procedural Background

In an August 1947 rating decision, the RO denied service 
connection for arthritis on grounds that it was not found on 
VA examination after service.  Thereafter, in rating 
decisions dated in April 1948, May 1956, September 1964, 
April 1965, January 2000, August 2000, October 2000, and 
September 2001, as well as Board decisions dated in August 
1971, October 1976, January 1994, and April 1999, VA denied 
the applications to reopen and/or claims of service 
connection for arthritis, including rheumatoid arthritis, of 
multiple joints including the lumbar spine.  In the August 
1971 Board decision, the Board determined that arthritis by 
X-ray was first found in 1965 many years after service and 
that it was unrelated to service.  In each instance, the 
veteran was provided notice of the denials by the RO and 
those rating decisions not appealed to the Board became final 
and the Board decisions were final too. 

Legal Criteria for New and Material Evidence

The law provides that if new and material evidence has been 
presented or secured with respect to a matter that has been 
disallowed, the matter may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  

New evidence means evidence not previously submitted to the 
RO.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims has 
held that in determining whether the evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of the matter on any basis, in this case, since 
the RO's September 2001 decision.  Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Evidence Previously of Record 

The evidence previously of record consists of the service 
medical records, post-service VA and private medical records, 
reports of VA examinations from July 1947 to December 1990, a 
unit history, the veteran's testimony at hearings in April 
1992 and June 1998, and lay statements.

A summary of the previous evidence shows that, in service, 
the veteran complained and was treated for multiple joint 
pains, including the back, knees, ankles, and shoulder.  The 
condition was variously diagnosed as acute joint pain, 
arthralgia, polyarthritis, acute arthritis, or rheumatoid 
arthritis.  On separation examination, the veteran complained 
of knee pain and there was a history of arthritis.  Neither 
the orthopedic examinations, nor X-rays revealed arthritis. 

After service, arthritis was not found on initial VA 
examination in 1947 or on examination in 1948.  Arthritis 
confirmed by X-ray was first documented on VA examination in 
March 1965.  Thereafter, arthritis has been consistently 
documented. 

Beginning in the 1960s, also diagnosed were lumbosacral 
strain, arthralgia of multiple joints, polyarthritic problems 
including possible rheumatoid arthritis, and generalized 
osteoarthritis.  Of these, rheumatoid arthritis has not been 
definitively diagnosed.

In 1990, a VA examiner expressed the opinion that the veteran 
had multiple polyarthritic problems and the differential 
diagnoses were either hypertropic (degenerative) 
polyarthritis, which manifested itself while he was in the 
armed forces, or possible rheumatoid arthritis.  This 
evidence was considered and rejected as new and material 
evidence by the Board in its 1994 decision. 

Evidence Presented in Conjunction with the Current Claim

Evidence presented since the September 2001 RO rating 
decision consists of the following exhibits: (1) copies of 
service medical records, (2) copies of X-ray reports and a 
bone scan report, dated from 1989 to 1992, (3) copies of VA 
medical records, dated in July 2000, (4) June 2000 records of 
J. T. J., M.D., (5) copies of VA medical records, dated in 
2001 and 2002, (6) a February 2003 report of VA examination, 
and (7) the veteran's testimony at the Travel Board hearing 
in August 2003. 

Exhibits 1 to 4 are copies of records previously submitted 
and considered by the RO in prior denials of the claim.  
Since new evidence means evidence not previously submitted to 
the RO, none of these exhibits meet the regulatory standard 
of new evidence.  38 C.F.R. § 3.156. 

Exhibits 5 and 6 are copies of VA medical records, dated from 
2001 to 2003, since these records have not been previously 
submitted, they meet the standard of new evidence.  The 
evidence, however, is not material because the records 
document continued post-service complaints or treatment of 
multiple joint pains, including the back, ankles, knees, and 
hands, and degenerative joint disease or osteoarthritis 
confirmed by X-rays, facts that have been previously 
established and considered by the RO in prior denials of the 
claim.  Also, the examiner essentially ruled out rheumatoid 
arthritis because the test for the rheumatoid factor was 
negative.  This fact opposes rather than supports the 
veteran's claim. 

As for Exhibit 7, the veteran testified that arthritis was 
shown in service and that he has had it ever since, but now 
it is worse.  While the veteran's statement is new, it is not 
material because the veteran is not shown to be competent to 
offer a medical diagnosis of arthritis or a medical opinion 
as to onset of arthritis.  As the testimony does not relate 
to an unestablished fact necessary to substantiate the claim, 
it is not material.  As the evidence presented is either 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim and as the 
evidence does not raise a reasonable possibility of 
substantiating the claim, the evidence is not new and 
material.   38 C.F.R. § 3.156(a). 


ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for 
arthritis, including rheumatoid arthritis, of multiple 
joints, including the lumbar spine, is denied.


____________________________________________
	GEORGE E. GUIDO
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



